                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                                                          No. CR 07-3023-MWB
               Plaintiff,                                 No. C 11-3052-MWB

 vs.                                                 OPINION AND ORDER
                                                   REGARDING DEFENDANT’S
 EARL FOY, JR.,                                   MOTION TO ALTER OR AMEND
                                                          JUDGMENT
               Defendant.
                             ___________________________

       This case is before me on the October 2, 2018, Motion Pursuant To “Federal Rule
60(b)(2) under newly discovered evidence seeking to withdraw his guilty plea” (Rule
60(b)(2) Motion) filed by defendant Earl Foy, Jr. In his Rule 60(b)(2) Motion, Mr. Foy
asserts that he can provide evidence showing that not only were exhibits tampered with
but also destroyed and that his trial counsel was ineffective in failing to obtain or provide
him with copies of evidence of writing samples, which he claims he should have had.
       My review of Mr. Foy’s Rule 60(b)(2) Motion does not convince me that he has
any “newly discovered evidence,” because he is asserting the same claims for the same
reasons that he has previously advanced in motions to withdraw his guilty plea and for
§ 2255 relief, all of which have been denied. More importantly, however, a motion
seeking relief from a judgment pursuant to Rule 60(b)(2), seeking leave to present “newly
discovered evidence,” must be treated as a second or successive habeas petition pursuant
to 28 U.S.C. § 2255. Sanders v. Norris, 529 F.3d 787, 789 (8th Cir. 2008) (quoting
Gonzalez v. Crosby, 545 U.S. 524, 531 (2005), in turn quoting FED. R. CIV. P. 60(b)(2)).
I must dismiss, for lack of subject matter jurisdiction, any successive petition that is filed
without the permission of a federal circuit court of appeals. See Boykin v. United States,
242 F.3d 373, 2000 WL 1610732, at *1 (8th Cir. Oct. 30, 2000) (unpublished decision);
United States v. Bailey, 514 F. App’x. 835, 836 (11th Cir. 2013) (noting that “[a]
prisoner may not . . . file a second or successive petition under § 2255 unless and until
we grant certification. Absent such permission, the district court lacks jurisdiction to
address the petition and must dismiss it.”) (citations omitted); Nunez v. United States, 96
F.3d 990, 991 (7th Cir. 1996) (instructing that “[a] district court must dismiss a second
or successive petition, without awaiting any response from the government, unless the
court of appeals has given approval for its filing.”); see also United States v. Davis, 524
F. App’x 389, 390 (10th Cir. 2013) (noting that “[a] prisoner may not file a second-or-
successive § 2255 motion unless he first obtains an order from the circuit court
authorizing the district court to consider the motion.”).
       Therefore, Mr. Foy’s Rule 60(b)(2) Motion, which is a second or successive
§ 2255 petition filed without permission of the Eighth Circuit Court of Appeals, is denied
and dismissed.
       IT IS SO ORDERED.
       DATED this 29th day of November, 2018.



                                          ______________________________________
                                          MARK W. BENNETT
                                          U.S. DISTRICT COURT JUDGE
                                          NORTHERN DISTRICT OF IOWA




                                             2
